An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Slaby on 12/22/21.

The application has been amended as follows: 

	In claim 8 please change “in the present invention can be” to “is” such that the claim reads “… the unsaturated monovalent radical is selected from the group…”.

	This amendment is made to ensure clarity of the claim language as “can be” could be considered ambiguous.  

The following is an examiner’s statement of reasons for allowance: For reasons of record the instant claims are neither taught nor suggested by the prior art.  The Examiner has cited references in the attached PTO-892 as being of general interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
Mgm
12/22/2021